Case 1:16-cv-09517-LAK-KHP Document 262-27 Filed 11/08/19 Page 1 of 3




                   EXHIBIT G
          Case 1:16-cv-09517-LAK-KHP Document 262-27 Filed 11/08/19 Page 2 of 3


                                                                           Mailing Address;
                                                                           PO Box 4928

New York State TearErsters Comference                                      Syracuse, NIY 13221-4928
                                                                           Telephonel 3 15.455.9?90

Fension and Retirememt F und                                               Fax:315.455.1237
                                                                           E-mailt benefi ts@nytfund.org

                                                                                                              BOARD OX'
                                                                                                              TRUSTEES
   January 10,2008
                                                                                                             .Employer
                                                                                                              Representatlves
   Anthony Busch, C.O.O.
   Eber Frothers Vy'ine & Liquor Corp.                                                                         Michael S. Scalzo, Sr"
   155 Paragon Drive                                                                                           Co-Chairman
   RochesterNY 14624                                                                                          Enfield, CT

   Re: Notice and Demand for Payment of Employer withdrawal Liability                                         Daniel W. Schmidt
                                                                                                              Lebanon, PA

   Dear Mr. Busch:                                                                                            Tom J, Ventura
                                                                                                              Overland Park, KS
  Please be advised that the New York State Teamsters Conference pensinn and
                                                                                                              Thomas K. Wotring
  $efirerygy Fund ("Ferrsicn Fund") hao detormincd that Eber Erofh*ru W-ini}tJLiq,;;;                         Bethesda,   MD
  $oP'   {'*Compeny'} incurred an ernployer*ryltlr{rawal liability t,nder itt*}mpldy""
  Retirernent lncome Security
                                $ct r{t!]l(nSI-$3),.as anrended ty rt,* lvtulii-ed;i",*,
  Fension Flan funendments Act sf lgS0 (MIlpAAi. Thereforei nursi,*i"to Secticn                             Labor
  421,9,af MfPAA,.the Pensio$ Fund hereley.mql-.er a-fis:rnal clernand- fb;;;y*;"t of'the                   Representatives
  withdrawal liability-on the Company and all rnembsrs of its contrr,il[d
  accnrd&nce with the fr:ilowing schsdule.                                      eroup i$                     Gary R. Staring
                                                                                                             Co-Chairman
                                                                                                             Syracuse,    NY
  Based on the Presumptive.Method Formula set fnrth in Scctinn 4111 of MppAA, tle
 Pension Fund has determined that the Cornparry owes a wirhclrawal tdbilid i11 the                           John Bulgaro
 arygrgnt of $2,212,367.47. This liabitiy *uy be paid in a sirrgte lump iu;;aym€nr                           Albany, NY
 within sixty.(60) jays gf this noti*e wr$or;f penalty
                                                           .or.!qt91.ei. uowlver,'-if * ru**p
 .surn is 3gt. glecJer{, the Company is required to pay iils tiaUitity in annuai plvments
                                                                                                             Fredrick J, Cnrter
                                                                                           of
 $509,125.1S with each annual p-a1'rneni beingsatisfiert through'nro,tii;iy i;riiitinents ln
                                                                                                             Potsdam,    NY

 the a$rount of $42J24.83 u*-ptqyggd in-sections 4?tulc)(rp{tt ,rr,i ("X3) ;i                                Ronald G. Lucas
 MPPAA. At this rate, to .payJhe $ill,liability plus in{erest,".plyr*;id *ifr U*i,iq,ir*A                    Cheektowag4, NY
 for a-period of-61 rnonths with a further.finril  irayrnenr of !fiiit,sio.90. A;;t of th*
 calculation worksheets and payment schedule zre enclosed tbr ygur rsvrelv.                                PARTICIPATING
                                                                                                           TEAMSTER
 In   accordance    with sjction azJ! p)(2) of MPPAA, the {Jompany is required                   to        LOCALS
 oomrnence payment      of
                         the monthlV installments no later than Marcfu i O, ZOO$, These
 pantflY   installments must be made notwithstanding any request for review oi demanA                       118 Rochester,     NY
 for arbitration.
                                                                                                            182 Utica,   NY
 Failure to-   b^eg1n paym.ent    of- the withdrawal liability wlren clue shall constirute a                264 Cheektowaga,        NY
  statutory default and will result in an acceleration of tire withclrawal liabiliry iogertrer
  witlr intere$t, costs a,nd a!!r:pey's feelr.Ulrder seetion 42tg (b)(z)(A) oi MFpaX, tt,*                  294 Albany,   NY
  Campany has the right within ning8 {90) days aller the rtate ot'ihis niti."iuj tlern*nr:t
                                                                                                           317 Syracuse,   NY
  li:r.pay_rnent to request a review of the determinatian of withclrawal liability, Mo'eover,
 under Section a221 (a)(L) of MP?AA, the Conpany has the right to clenrlid nirrirraU,:n                    375 Buffalo,   NY
 to contest.any determination of the Pension Funcl" The Foald of Trustces has annroved
                                                                                                           449 Buffalo,   NY
 the American Arbitration Association for resolution uf '"vithdrawal liability cillputes,
 Any such. arbitration must be initiated ig- lhe Syracuse, New yark negic,nai oiii** of                    529 Elmira,    NY
 the American Arbitration Association within th6 specific statu{ory tirne-lirnits srrecifiecJ
 in Section 4221 of MPPAA. Failure to demand arb.itration rvirhin tt,r- p*rriiir'*.t tinr"                 560 Union Ciry, NJ

 shall result in a forfeiture of the right to conteut any tletcrmiuarill ilf'rhJp;;liin ilun,r.            687 Potsdam,    NY

                                                                                                           693 Binghamton,      Ny
                                                                                                           812 Great Neck,     Ny

                                                                                                                     EB-00030894
           Case 1:16-cv-09517-LAK-KHP Document 262-27 Filed 11/08/19 Page 3 of 3


I




    Page2
    AnthonyBusch, C.O.O.
    January 10, 2008


    Enclosed are        of the Pension Fund venue rules and procedures for requesting   a



                          questions, please contact this offtce.




    Kenneth R.
    Executive Administrator

    KRS/jwh
    Enc.

    c:     Pension Frurd Board of Trustees w/enc
           Peter P. Paravati, Jr', Esq. Wenc
           StanleyI. Goldfart, F-S'4. w/euE
           Micheite Blair, Finance Supervisor #enc

    By Certified, Return Receipt Requested mail




                                                                                            E8.00030895
